Citation Nr: 0911747	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  02-03 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a higher initial rating for residuals of a 
left femur fracture, rated as 20 percent disabling for the 
period prior to February 5, 2003, and as 30 percent disabling 
from February 5, 2003.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1969 to April 
1974.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The Veteran's appeal was previously before, most recently in 
February 2007, at which time the Board remanded the case for 
further action by the originating agency.  While the case was 
in remand status, the Veteran was granted a higher rating of 
30 percent for his residuals of a left femur fracture, 
effective February 5, 2003, thus creating a staged initial 
rating.  A separate 10 percent rating for limitation of 
motion of the left hip was also assigned, effective August 
15, 2007.  This has not satisfied the Veteran's appeal. 

As noted previously, in July 2002 the Veteran attended a 
hearing before a Veterans Law Judge at the Boston RO.  A 
transcript of the hearing is of record.  That Veterans Law 
Judge since retired; and the Veteran was notified, and did 
not indicate a desire another personal hearing with another 
Veterans Law Judge. 


FINDINGS OF FACT

1.  For the entire period of initial rating appeal, the 
Veteran's left femur fracture residuals manifested symptoms 
that more nearly approximated malunion of the left femur with 
marked knee disability.

2.  For the entire period of initial rating appeal, the 
Veteran's left femur fracture has not manifested fracture of 
surgical neck of the femur with false joint, or fracture of 
shaft or anatomical neck of the femur with nonunion, without 
loose motion, and weight bearing preserved with the aid of a 
brace.


CONCLUSION OF LAW

The Veteran's service-connected left femur fracture residuals 
warrant an evaluation of 30 percent throughout the initial 
evaluation period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5099-5255 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  VCAA requires 
VA to notify the claimant and the claimant's representative, 
if any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
Although the regulation previously required VA to request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim, the regulation has 
been amended to eliminate that requirement for claims pending 
before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).  The 
record reflects that the originating agency provided the 
Veteran with the notice required under the VCAA, by letter 
mailed in July 2007, after its initial adjudication of this 
claim.  Following the provision of the required notice and 
the completion of all indicated development of the record, 
the RO readjudicated the Veteran's claim, most recently in 
September 2007.  There is no indication or reason to believe 
that the ultimate decision of the RO on the merits of this 
claim would have been different had VCAA notice been provided 
before the initial adjudication of the claim.

The July 2007 letter provided the Veteran with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability for which service 
connection is sought, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As noted, the Veteran's claim was readjudicated following the 
issuance of fully compliant notice.  So, any timing error 
with respect to the notice of those elements of the claim was 
no more than harmless error.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records, 
pertinent VA medical records, and a hearing transcript have 
been obtained.  Neither the Veteran nor his representative 
has identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate the claim, 
and the Veteran submitted a letter in December 2007 stating 
that he had no further evidence to submit.  The Board is also 
unaware of any such outstanding evidence.  Accordingly, the 
Board will address the merits of the claims.

General Rating Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2008).  It is not expected, especially with 
the more fully described grades of disabilities, that all 
cases will show all the findings specified; findings 
sufficiently characteristic to identify the disease and the 
disability therefrom are sufficient; and above all, a 
coordination of rating with impairment of function will be 
expected in all cases.  
38 C.F.R. § 4.21 (2008).

The Veteran has been rated throughout the initial evaluation 
period for a left hip disorder, diagnosed as residuals of a 
femoral fracture, under 38 C.F.R. § 4.71a, Diagnostic Code 
5255 (2008).  Under Diagnostic Code 5255, a 20 percent rating 
is warranted when there is malunion with moderate knee or hip 
disability, and a 30 percent rating is warranted when there 
is marked knee or hip disability.  Diagnostic Code 5255 also 
provides for the assignment of a 60 percent evaluation for 
either fracture of surgical neck of the femur with false 
joint, or for fracture of shaft or anatomical neck of the 
femur with nonunion, without loose motion, and weight bearing 
preserved with the aid of a brace.  Finally, assignment of an 
80 percent evaluation is warranted for a spiral or oblique 
fracture of shaft or anatomical neck of the femur, with 
nonunion, and loose motion.

As noted in the introduction, in a September 2007 rating 
decision the RO assigned a separate 10 percent disability 
rating for limitation of the left hip, effective August 15, 
2007.  This rating was assigned under Diagnostic Code 5255, 
but relied on the criterion of hip impairment rather than the 
knee impairment.  Because this separate rating has been 
granted during the appeal for limitation of motion of the 
left hip, although hip impairment is part of the criteria 
under Diagnostic Code 5255, such limitation of motion of the 
left hip may not also be considered in rating the Veteran's 
service-connected left femur fracture residuals under 
Diagnostic Code 5255 because to do so would violate the rule 
against pyramiding.  See 38 C.F.R. § 4.14 (the evaluation of 
the same manifestation under different diagnoses is to be 
avoided).  See 38 C.F.R. § 4.71a, Diagnostic Code 5252 
(limitation of flexion of the thigh), Diagnostic Code 5251 
(limitation of thigh extension), Diagnostic Code 5253 
(limitation of adduction of the thigh), Diagnostic Code 5254 
(flail joint of the hip).  For this reason, the Board has 
only considered the Veteran's marked left knee impairment, 
and not left hip impairment (which is separately rated), in 
assigning an initial rating for left femur fracture residuals 
under Diagnostic Code 5255. 

In addition, because Diagnostic Code 5255, under which the 
left femur fracture residuals are rated, provide ratings 
based on knee or hip disability, it would violate the rule 
against pyramiding to also rate the femur fracture residuals 
under both Diagnostic Code 5255 and other diagnostic codes 
for rating limitation of motion of the knee or other knee 
disability, such as 38 C.F.R. § 4.71a, Diagnostic Code 5256 
(knee ankylosis), Diagnostic Code 5260 (limitation of 
flexion), Diagnostic Code 5261 (limitation of extension), and 
Diagnostic Code 5257 (subluxation or lateral instability of 
the knee), Diagnostic Code 5258 (dislocated semilunar 
cartilage).  38 C.F.R. § 4.14. 

The Veteran expressed general disagreement with the initial 
disability ratings assigned for his service-connected left 
femur fracture residuals.  During the claim, a staged rating 
of 30 percent was granted for the period from February 5, 
2003, and a separate rating was provided for limitation of 
motion of the left hip.  Following this rating, the Veteran 
has not expressed disagreement with the 30 percent stage of 
the rating for his service-connected left femur fracture 
residuals.  His representative specifically noted in a March 
2009 brief that what the Veteran was seeking was a 30 percent 
rating for the early initial rating period from the original 
October 19, 1999 date of claim and prior to February 5, 2003.

The evidence in this case includes an April 2000 examination 
report that noted the Veteran's history of trauma to include 
a motor cycle accident during active duty in November 1972, 
which resulted in the Veteran being placed in a body cast for 
nine months, followed by a walking cast.  The Veteran had 
pain from pressure on his left thigh and some weakness in his 
left leg.  Physical examination of the left leg in April 2000 
revealed that left knee range of motion was "quite 
restricted" at 0 to 100 degrees, with complaints of pain with 
any attempted motion beyond that point.  X-rays from this 
time showed two old-healed fractures on either side of the 
middle third of the left femur, slight narrowing of the 
medial joint space, soft tissue atrophy, and good tibial 
alignment and positioning.  The Veteran was diagnosed with 
fracture of the left femur by history with "marked" atrophy 
of the quadriceps muscle, and partial ankylosis of the left 
knee.

The Veteran was accorded another VA examination in February 
2003.  The claims file was reviewed and pertinent service and 
medical history was discussed.  The Veteran complained of 
continual pain in his left leg.  Pain in his upper thigh was 
exacerbated while engaged in his occupation as a limousine 
driver.  He did not complain of swelling or flare ups, but 
noted a diminished ability to walk in recent years.  The 
Veteran also described difficulty with activities of daily 
living and an inability to engage in running or sports.

Upon physical examination in February 2003, the Veteran 
presented with an antalgic gait and was favoring his right 
side.  He did not use assistive or orthopedic devices.  
Passive range of motion of the left knee was described as 110 
degrees out of a possible 140, increasing by 10 degrees with 
active flexion.  There was no crepitus or pain during those 
ranges of motion and the leg did not fatigue with repetitive 
motion, apart from what the Veteran had reported while 
walking.  Drawer sign was negative.  An x-ray report showed 
considerable deformity of the femur compatible with an old 
fracture, appearing to be in the mid shaft of the femur.  An 
area of sclerosis was noted distally, compatible with a screw 
insertion site.  Mild degenerative changes were noted in the 
knee.  The examiner assessed the Veteran with a history of 
fractures in the left leg and opined that this is exacerbated 
by the Veteran's current driving job and by walking 
distances.  

VA Outpatient records from March 2003 note that the Veteran 
was involved in a fall on ice, which caused knee pain in his 
left posterior knee to palpation.  The Veteran said the pain 
was constant and worsening.  No other abnormalities were 
noted.  Notes from September 2004 show subjective complaints 
of a three to four week history of pain in the left thigh 
while lying down, relieved with elevation and Advil.

An April 2005 VA examination report indicates review of the 
Veteran's claims file.  Pertinent service and medical history 
was discussed.  The Veteran complained of constant upper leg 
pain, 5/10, which increases with walking and is relieved with 
elevation.  Upon physical examination in April 2005, the left 
knee was tender to palpation.  There was no anterior drawer 
sign, but McMurray sign was positive and the Veteran 
experienced pain upon passive rotation of the lower leg 
medially with forced extension.  The Veteran's left knee 
range of motion was 0 to 90 degrees, limited by pain, 
weakness, and fatigue, but not incoordination.  Passive 
flexion was also to 90 degrees, again limited by pain, 
weakness and fatigue.  The muscle tendons of the Veteran's 
knee were at full strength.  The Veteran had a normal gait 
and no walking assistance equipment.  X-rays were essentially 
unremarkable compared to prior reports, with minimal 
degenerative changes noted in the left knee.  The examiner 
concluded that the Veteran had mild degenerative changes in 
his left knee, moderate left upper leg muscle atrophy with 
increasing and constant pain that limits activity and 
prevents sporting activities such as bowling, jogging, or 
running.

The Veteran was accorded another VA examination in August 
2007.  Regarding his knee, the Veteran reported fairly 
constant 3/10 pain and a feeling that his knee feels as 
though it may give out.  The Veteran's knee pain increased 
with activity and working all day, to 5/10.  Upon physical 
examination, the findings included that left knee had soft 
tissue swelling and scant effusion.  Extension of the left 
knee was to 0 degrees and flexion was to 110 degrees.  In an 
neutral extension the left knee had 5 degrees of valgus, with 
lateral laxity demonstrated to varus stress.  Lachman's, 
McMurray's, and drawer testing was negative.  Repeated 
testing did not change the results of the prior range of 
motion findings.  X-rays revealed medial joint space collapse 
on standing, with osteophyte formation in the intercondylar 
notch.

After a review of all the evidence of record, and resolving 
any reasonable doubt in the Veteran's favor, the Board finds 
that, for the entire period of initial rating appeal from 
October 1999, the Veteran's left femur fracture residuals 
manifested symptoms that more nearly approximated malunion of 
the left femur with marked knee disability, as required for a 
30 percent disability rating under Diagnostic Code 5255.  
38 C.F.R. § 4.71a.  For example, range of motion of the left 
knee during the early initial rating was considered "quite 
restricted," including due to left knee pain, and included 
clinical findings of two old-healed femur fractures, 
narrowing of the medial joint space, soft tissue atrophy, and 
degenerative changes in the left knee.  In reaching the 
determination that the left knee has manifested marked knee 
impairment for the entire period of claim, although the 
clinical measures show minor findings of knee arthritis and 
moderate limitation of motion during testing, the Board's 
finding of marked knee impairment is based on considerations 
of left knee pain, fatigue, weakness, and incoordination as 
they limit motion and function of the left knee.  38 C.F.R. 
§§ 4.40, 4.45.  In this sense, reasonable doubt has been 
resolved in the veteran's favor to find that there was marked 
left knee impairment for the entire period of initial rating.  
38 C.F.R. §§ 4.3, 4.7. 

The Board also finds that, for the entire initial rating 
period, the criteria for a disability rating in excess of 30 
percent under Diagnostic Code 5255 have not been met or more 
nearly approximated.  At no time during the initial rating 
period have the residuals of left femur fracture more nearly 
approximated fracture of surgical neck of the femur with 
false joint, or fracture of shaft or anatomical neck of the 
femur with nonunion, without loose motion, and weight bearing 
preserved with the aid of a brace, as required for a higher 
60 percent disability rating under Diagnostic Code 5255.  
38 C.F.R. § 4.71a. 

The Board notes the finding of slight ankylosis noted in the 
April 2000 examination report; however, the clinical evidence 
of record does not reflect that the Veteran's left knee was 
ankylosed to any degree at any time during the pendency of 
this appeal.  Ankylosis is "immobility and consolidation of a 
joint due to disease, injury, or surgical procedure."  
Colayong v. West, 12 Vet App 524 (1999) (citing Dorland's 
Illustrated Medical Dictionary 86 (28th Ed. 1994).  The 
Veteran has shown left knee mobility during every VA 
examination.  Despite the April 2000 examiner's 
characterization, the clinical evidence establishes that the 
left knee is not in fact ankylosed for any period.

The Board has considered whether additional higher ratings 
are warranted for any portion of the initial evaluation 
period; however, at no time during the period in question has 
the disability warranted a rating in excess of what has been 
assigned.  See Fenderson v. West; 12 Vet. App. 119 (1999).  
In conclusion, the Board finds that the symptomatology and 
functional impairment associated with the Veteran's residuals 
of left femur fracture disability warrants a 30 percent 
rating, but not higher, for the entire initial rating claim 
period from October 1999.

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2008).  The record reflects that the Veteran has 
not required frequent hospitalizations for his service-
connected left femur fracture residuals and that the 
manifestations of the disability are contemplated by the 


schedular criteria.  In sum, there is no indication in the 
record that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned rating.  Accordingly, the Board has determined that 
referral of this case for extra-schedular consideration is 
not warranted.


ORDER

A higher initial disability rating of 30 percent for left 
femur fracture residuals, for the period prior to February 5, 
2003, is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


